DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1-13 are objected to because:
Claim 1, line 1, “Electric switching unit” should be –An electric switching unit-.
Claims 2-13, line 1, “An electric switching unit” should be –The electric switching unit-.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7-11 and 13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Morel et al, EP 0437151 [Morel].
Regarding claim 1, Morel discloses (figs. 1-8) an electric switching unit (10) comprising a casing (11) and a plurality of arc extinguishing chambers (12, 13, 14) formed inside the casing (11), each arc extinguishing chamber (12, 13, 14) comprising a gas discharge orifice (21, 22, 23) opening to outside the casing (11), the electric switching unit (10) comprises a filtering device (25) positioned outside the casing (11) and comprising:
a plurality of inlet openings placed on a lower region of the filtering device (25), each inlet opening being configured to collaborate fluidically with one of said gas discharge orifices (21, 22, 23);
an outlet opening (30) placed on a lateral region of the filtering device (25);
a common internal chamber (27, 28) which places the plurality of inlet openings in fluidic communication with the outlet opening (30); and 
a filter (29) located inside the common internal chamber (27, 28) between the inlet openings and the outlet opening (30).

Regarding claim 7, Morel further discloses where the filtering device (25) comprises fixing devices for securing the filtering device (25) to the casing (11) of the electric switching unit (10) [para.0016].
Regarding claim 8, Morel further discloses where the electric switching unit (10) comprises a chassis (31) delimiting a receiving volume into which the casing (11) is removable inserted, and where the filtering device (25) is fixed to the chassis (31) facing the receiving volume [para. 0018].
Regarding claim 9, Morel further discloses where the filtering device (25) has an elongate shape extending substantially along a longitudinal axis.
Regarding claim 10, Morel further discloses where the filtering device (25) comprises a body made from an electrically insulating material [para.0015].
Regarding claim 11, Morel further discloses where the filtering material is one of a porous material [para. 0016].
Regarding claim 13, Morel further discloses where the elongate shape is one of a substantially rectangular shape [see fig. 8].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Morel in view of Leye et al, DE102017207786 [Leye].

Leye discloses (figs. 1-8) a similar electric switch (100) comprising a filter (290) has a planar shape and is inclined inside a common internal chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the orientation of the filtering element of Morel with the teaching of Leye, thereby providing a maximum filtering effect with a minimal additional dynamic pressure.
Regarding claim 3, Leye further discloses where the filter (290) extends longitudinally from a first end in contact with a first lateral region of a filtering device (200) to a second end in contact with lateral region in which an outlet opening is formed, the second end being located below the outlet opening [see fig. 5].
Regarding claim 4, Leye further discloses where an angle of inclination of the filter (290) is at least 10°, but fails to disclose greater than or equal to 15°.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the angle of inclination of the filter greater than or equal to 15°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hodges et al, Rival et al, Pollitt et al, Pai et al, Kozar et al and Heft et al are examples of electric switches comprising filtering elements associated with discharged openings of arc extinguishing chambers, similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833